UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – JULY 25, 2012 CIG WIRELESS CORP. (Exact name of Registrant as specified in its charter) NEVADA 000-53677 68-0672900 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 (Address of principal executive offices) (678) 332-5000 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act o Soliciting material pursuant to Rule14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 1.01: Entry into a Material Definitive Agreement. Paul McGinn Employment Agreement On July 25, 2012, CIG Wireless Corp. (the “Company”) entered into an employment agreement (the “Employment Agreement”) with Mr. Paul McGinn, the Company’s President, Chief Executive Officer and a Member of the Company’s Board of Directors. On January 27, 2012, the Company entered into a binding term sheet (the “Term Sheet”) with Mr. McGinn covering the terms and conditions of his services as an officer of the Company, including compensation arrangements, as reported on the Current Report on Form 8-K, filed by the Company with the U.S.
